Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the IDS filed 9/29/2021. As per the claims filed 9/10/2019:
 
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 17, 20 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 7-9 read: “determine a first average number of clicks (ANC) value for the first set of webpage nodes based on the first webpage decision tree data and the historical usage data”. Lines 18-19 read: “determine a second ANC value based on the first set of webpage nodes, wherein the second ANC value is less than the first ANC value”. It is unclear how, if both the first ANC and the second ANC are calculate from the first set of webpage nodes, the value of second ANC is “less than the first ANC value”. Following the claim logic, both values would be the same since both values are calculated from the first set of webpage nodes. As such, the claim is indefinite. For purposes of examiner is interpreting the second ANC as being determined in the manner described in paragraph 0069 of the instant application. 

Independent claims 17 and 20 are rejected under the same rationale as claim 1 above. 

Claims 2-16, 18-19 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter

Claims 1-20 would be allowed. If amended to overcome the 35 USC 112 rejections set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the interconnectedness of the limitations of the independent claims. For Example. Jiang (2017/0329856) discloses selecting data content by searching a decision tree object and selecting content based on a number of clicks. Gulin (US2017/0091670) teaches determining an accuracy parameter of a trained decision tree prediction model based on a set of training objects. The Model of Gulin associates a set of parameters including number of clicks and clickthrough rates. Lu et al (US2016/0180372), discloses utilizing decision tree models for optimization. 
The prior art of record failed to disclose receiving first webpage decision tree data comprising a first webpage decision tree structure for a first set of webpage nodes, receiving historical usage data comprising a historical number of clicks (HNC) value for each webpage node in the first set of webpage nodes, and determine a first average number of clicks (ANC) value for the first set of webpage nodes based on the first webpage decision tree data and the historical usage data; natural language processing (NLP) circuitry in communication with the DTA circuitry to receive webpage node description data comprising a textual description data structure for each webpage node in the first set of webpage nodes, and generate semantic grouping data for the first set of webpage nodes based on the first webpage decision tree data and the webpage node description data; and decision tree optimization (DTO) circuitry configured to determine a second ANC value based on the first set of webpage nodes, wherein the second ANC value is less than the first ANC value, and generate, based on the second ANC value and the semantic grouping data, second webpage decision tree data indicative of a second webpage decision tree structure for a second set of webpage nodes.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/Primary Examiner, Art Unit 2144